Citation Nr: 1147238	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  10-18 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI), to include headaches.  

2.  Entitlement to service connection for asthma, to include as secondary to a service connected disability.  

3.  Entitlement to service connection for a gastrointestinal (GI) disability, to include irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1986 to June 2007.  

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A May 2008 rating decision, in pertinent part, denied service connection for IBS.  A January 2009 rating decision, in pertinent part, denied service connection for a TBI.  A June 2009 rating decision, in pertinent part, denied service connection for asthma.  

The claims have been re-characterized to better comport to the evidence of record. 

In his substantive appeal to the Board, the Veteran requested a Board hearing; however he withdrew his request for a hearing in a timely manner in a February 2011 written statement.  Thus, his hearing request is deemed withdrawn.  

The issues of service connection for asthma, to include as secondary to a service connected disability, and a GI disability, to include IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current traumatic brain injury, to include headaches, is related to service.


CONCLUSION OF LAW

The criteria for service connection for a traumatic brain injury, to include headaches, have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2011).  An October 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.   

A medical examination was not provided regarding the nature or etiology of the claimed TBI, to include headaches.  VA's duty to assist doctrine does not require that the Veteran be afforded a medical examination, however, because, as discussed in detail below, there is no competent evidence, including credible lay evidence of a continuity of TBI symptomatology from service to the present, indicating an association between an in-service incident, disease, injury, or exposure and the current TBI, to include headaches.  See, McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).  
 
There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009). 


Analysis

The Veteran seeks service connection for a traumatic brain injury (TBI), to include headaches.  He contends that his current TBI is a result of being exposed to an IED during his service in Iraq from 2005-2006.  He contends that the IED caused him to be dazed, but he did not lose consciousness and the vehicle he was riding in was not destroyed or incapacitated by the blast.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
It is not clear that the Veteran currently has a TBI, to include headaches.  Following service, the first medical evidence of record discussing or otherwise mentioning TBI or headaches is an August 2007 VA treatment record noting that the Veteran denied experiencing any TBI related events, such an IED, land mine, or grenade explosion or blast during service.  An August 2008 VA treatment record notes that the Veteran reported being exposed to an IED during service in Iraq and that he complained of short term memory problems and an inability to concentrate.  The treating clinician noted that a different physician who conducted neurologic and psychiatric testing of the Veteran found that his cognitive difficulties were not consistent with mild traumatic brain injury.  A September 2008 VA treatment record notes that the Veteran has chronic daily headaches, which he believes are related to a TBI.  A September 2009 VA mental health treatment note lists TBI as one of the Veteran's medical conditions.  

The Veteran's STRs are completely negative for treatment for, or diagnoses of, a TBI or any kind of head or concussive injury from any source, including an explosion.  A November 1994 STR notes the Veteran complained of headaches, chills, diarrhea, and vomiting and was given Pepto Bismol.  The November 1994 STR precedes the Veteran's claimed TBI injury in Iraq in 2005-2006, and shows treatment for headaches associated with illness rather than a TBI from an explosion.  During a December 2006 retirement examination, the Veteran reported that he did not then have, nor has he ever had, dizziness or fainting spells, frequent or severe headaches, a head injury, memory loss, amnesia, or a period of unconsciousness or a concussion.  The Veteran's February 2007 retirement examination notes that clinical evaluation revealed that his head was normal and that he was normal neurologically.  

The Veteran is competent to state that he experienced symptoms capable of lay observation, such as dizziness or headaches following an IED blast during service and a continuity of such symptoms after service.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, in December 2006 the Veteran specifically denied then having, or ever having had, dizziness or fainting spells, a head injury, frequent or severe headaches, memory loss, or amnesia, or a period of unconsciousness or a concussion.  Similarly, the August 2007 VA treatment records note that the Veteran denied experiencing any TBI related events, such an IED, land mine, or grenade explosion or blast during service.  Additionally, the Veteran's February 2007 retirement examination notes that clinical evaluation revealed that his head was normal and that he was normal neurologically.  

The Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus, because the Veteran denied then having, or ever having had, headaches, a head injury, severe headaches, or a concussion or unconsciousness during service in December 2006, and denied experiencing any TBI related events, such an IED, land mine, or grenade explosion or blast during service, in August 2007, the Board finds that the Veteran's reports of experiencing an IED explosion during service that caused dizziness or other types of TBI symptoms, such as headaches, are not credible.  Similarly, to the extent that the Veteran is asserting a continuity of TBI symptomatology from service to the present, the Veteran is found to be not credible in his assertions because if he did not experience TBI symptoms prior to, or during, December 2006 or August 2007, he could not have experienced them continually from service to the present.  

Furthermore, the first medical records of symptomatology related to a claimed TBI is the September 2008 VA treatment record noting that the Veteran has chronic headaches daily, which he believes are related to a TBI.  This treatment record is over 1 year after the Veteran separated from service.  Therefore, the medical evidence does not reflect a continuity of symptomatology following separation from service.  A lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The September 2008 VA treatment record noting that the Veteran has chronic headaches, which he believes are related to a TBI is not competent medical evidence that is probative of whether the Veteran's has a TBI or if such is related to service.  A bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional be a VA or private physician.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Thus, the September 2008 VA treatment record is assigned no probative weight regarding whether the Veteran's headaches are related to service.   

The negative evidence in this case outweighs the positive.  The Board has considered the Veteran's statements regarding experiencing a TBI during and after service from an IED, but does not find him credible.  Additionally, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his headaches, because he does not have medical training.  Thus, his opinion is outweighed by the medical evidence of record, which shows that he did not experience any type of brain or head injury during service or any symptoms which could be reasonably attributed to a brain or head injury during service and that he was not treated for a TBI until more than 1 year following service.  Nor is there any medical evidence of record indicating that the Veteran's current headaches, are etiologically related to service.  See Jandreau, 492 F.3d at 1372.   

The preponderance of the evidence is against the claim for a TBI, to include headaches; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Entitlement to service connection for a traumatic brain injury, to include headaches, is denied. 


REMAND

The Veteran seeks service connection for asthma, to include as secondary to a service connected disability, and a GI disability, to include IBS.  The Veteran is service connected for a number of disabilities, including posttraumatic stress disorder (PTSD), obstructive sleep apnea, and allergic rhinitis.  

VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The evidence of record indicates that the Veteran may currently have asthma and a GI disability, to include IBS, or symptoms thereof.  

May and December 2009 VA treatment records note that the Veteran was given an assessment of asthma.  A March 2009 private treatment record notes that the Veteran was given an assessment of intermittent episodes consistent with bronchial asthma.  

An April 2008 VA examination report notes that the Veteran was given diagnoses of no IBS found; chronic constipation (chronic constipation causing and/or irritating the internal hemorrhoids causing hematochezia); however subsequent VA treatment records dated in December 2008, May 2009, and September 2009 indicate that he does have IBS.  

June 1987 STRs indicate that the Veteran was treated for allergies and may have been wheezing.  STRs dated in November 1994 note that the Veteran was treated for diarrhea.  During the Veteran's December 2006 retirement examination he reported that he sometimes has blood in his stool.  

A November 2009 private medical opinion notes that the Veteran is being treated for asthma and that obstructive sleep apnea, hypertension, and insomnia are often co-morbid health conditions with asthma.  

"Comorbid" means pertaining to a disease or other pathologic process that occurs simultaneously with another.  See Dorland's Illustrated Medical Dictionary (Dorland's) 399 (24th ed., 1994).

No VA examination as to the nature or etiology of the Veteran's claimed asthma on a direct or secondary basis has been provided, and the April 2008 VA examination did not provide an opinion as whether the Veteran's identified GI disability is related to service.  Given that the Veteran may currently have asthma that could be related to service or secondary to his numerous service connected disabilities pursuant to 38 C.F.R. § 3.310 as indicated by the November 2009 private medical opinion; and GI disabilities that could be related to, or had their onset during, service as indicated by the Veteran's reports of having blood in his stool during service, VA examinations must be provided regarding the nature and etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

The appellant is notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed asthma.  All indicated studies and tests are to be performed.  The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's asthma had its onset during, or is otherwise related to, service.  

If not, is his asthma caused or aggravated by any of his service connected disabilities, which include: PTSD, which may include sleeping problems such as insomnia, obstructive sleep apnea, and allergic rhinitis.   

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed GI disability, to include IBS.  All indicated studies and tests are to be performed.  As to any and all GI disabilities identified, including hemorrhoids, the examiner is to provide an opinion as to whether it is at least as likely as not that they had their onset during, or are otherwise related to service, including the Veteran's reports of bloody stools during active service in December 2006.  

The claim folder must be made available to each of the examiners for review in conjunction with the examinations.  A detailed rationale for all medical opinions must be provided.

If any examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If either of the claims remain denied, the RO should issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


